— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered April 3, 1990, convicting him of robbery in the second degree, criminal possession of stolen property in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that there was legally sufficient evidence adduced at trial to establish that the complainant suffered "physical injury” within the meaning of Penal Law § 10.00 (9) (see, Matter of Philip A., 49 NY2d 198, 200; People v Contes, 60 NY2d 620, 621). The record establishes that the defendant hit the complainant with his fists several times in the face and chest with such force that his eyeglasses flew off of his face. The record also establishes that the complainant’s face was bruised and swollen around the eye area as a result of the attacks. Moreover, the complainant testified that his injuries were "very pain[ful]”, that the pain lasted four or five days, and that he lost one day from work (see, People v Rogers, 138 AD2d 419). Upon the exercise of our factual review power, we are satisfied that the *925verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, P. J., Thompson, Bracken and Pizzuto, JJ., concur.